 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   LUIS TORRES,                                         Case No. 1:18-cv-01554-LJO-SAB

10                   Plaintiff,                           ORDER RE STIPULATION OF DISMISSAL
                                                          OF DEFENDANT DELAWARE NORTH
11           v.                                           COMPANIES PARKS AND RESORTS, INC.

12   DELAWARE NORTH COMPANIES                             (ECF No. 9)
     PARKS & RESORTS, INC., et al.,
13
                     Defendants.
14

15          On December 28, 2018, Plaintiff Luis Torres, and Defendant Delaware North Companies

16 Parks & Resorts, Inc., filed a stipulation to dismiss Defendant Delaware North Companies Parks

17 & Resorts, Inc., with prejudice, pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

18 In light of the stipulation of the parties, Defendant Delaware North Companies Parks & Resorts,

19 Inc., shall be terminated in this action, with each party to bear its own costs, expenses, and
20 attorney fees as they relate to the subject matter of the stipulation.

21          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is DIRECTED to

22 TERMINATE Delaware North Companies Parks & Resorts, Inc., as a defendant in this action.

23
     IT IS SO ORDERED.
24

25 Dated:      January 2, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
